Citation Nr: 1341088	
Decision Date: 12/12/13    Archive Date: 12/20/13

DOCKET NO.  10-18 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Honolulu, Hawaii


THE ISSUE

Entitlement to service connection for service connection for hypertension, claimed as secondary to service-connected epididymitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Francis, Counsel 
INTRODUCTION

The Veteran served on active duty from February 1976 to February 1979.

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2008 rating decision in which the RO granted the Veteran's petition to reopen a claim of service connection for hypertension but denied the claim on its merits.  In November 2008, the Veteran filed a notice of disagreement (NOD).  After a review of new evidence, in March 2009, the RO continued to deny service connection, and the Veteran continued to express disagreement the same month.  A statement of the case (SOC) was issued in April 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in April 2010.
  
In May 2011, the Veteran testified during a hearing at the RO before a Veterans Law Judge who is no longer employed by the Board.  In June 2013, the Veteran testified during a hearing at the RO before the undersigned Veterans Law Judge; transcripts of both hearings are of record. 

In October 2011, the Board reopened the claim and remanded the claim for service connection, on the merits, to the RO, via the Appeals Management Center (AMC) in Washington, D.C,  for additional development.  In January 2013, the Board remanded the claim on appeal to the RO to afford the Veteran the opportunity for the second hearing.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

For the reasons expressed below, the claim on appeal is, again, being remanded to the RO, via the AMC,.  VA will notify the Veteran when further action, on his part, is required.


REMAND

Unfortunately the Board finds that further RO action in this appeal is warranted, even though it will, regrettably, further delay an appellate decision on the matter on appeal.  

In his March 2008 claim and during his hearings, the Veteran contended that his service-connected chronic epididymitis caused or aggravated hypertension or that the associated testosterone fluctuations from epididymitis caused weight gain that aggravated hypertension.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131(West 2002); 38 C.F.R. § 3.303 (2013).  Service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2013).  That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  There must be a showing that the secondary disability is not due to the natural progression of a disease.  

The Veteran was treated in service in 1978 for intermittent but recurrent epididymitis.  The RO granted service connection and a noncompensable rating for chronic epididymitis in July 1979.  The noncompensable rating remained in effect until the present.  In October 2006, the Veteran reported to VA clinicians that he experienced intermittent mild scrotal pain once per month lasting four to five days.  However, in mid-2007, the Veteran reported an increased level and frequency of scrotal pain and sought hospital treatment on one occasion in August 2007 for pain.  At this time, clinicians noted blood pressure as 140/95 mmHg and a diagnosis of hypertension controlled with the use of medication, but did not comment on the cause for the slightly elevated measurement.  In a May 2008 VA examination, a physician noted that the Veteran had low testosterone levels and was prescribed a medicated patch.  During his Board hearings in 2011 and 2013, he testified that episodes of severe scrotal pain caused a "racing heart" and interfered with sleep.  

Service treatment records are silent for any symptoms of high blood pressure or a diagnosis of hypertension.  VA outpatient treatment records show measurements of abnormally high blood pressure starting in 2006 with prescribed medication starting in 2007.  In September 2007, a military clinician noted that the Veteran had a family history of hypertension.  

Records of VA and post-service military clinic care for epididymitis do not show a clear correlation between pain exacerbations and measurements of blood pressure.

In August 2008, a VA physician reviewed the claims file and noted the diagnosis of essential hypertension in 2006.  The physician noted that by its name and nature, essential hypertension is not secondary to anything.  The physician further noted that epididymitis did not cause hypertension and that they are unrelated.  

In an October 2008 clinical note and in a November 2008 letter, the Veteran's VA primary care physician noted that the Veteran had essential hypertension with episodes of pain from chronic intermittent epididymitis and transient elevation of blood pressure.  He noted that the epididymitis "...can cause an elevation in blood pressure."  

In February 2012, another VA physician noted a review of the claims file and concluded that the Veteran's hypertension was not caused or aggravated by epididymitis.  In a July 2012 addendum, the physician noted, "Pain may produce a transient increase in blood pressure but not hypertension."  Regarding aggravation, the physician cited medical texts and noted, "No literature reviewed by this practitioner has indicated that chronic pain, i.e. chronic epidydimitis (sic), aggravates hypertension."  

Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). 

The Board finds that an additional medical opinion is necessary to clarify the definition of hypertension as applicable to the Veteran's case; specifically, whether the Veteran's diagnosis of hypertension represents only idiopathic symptoms of elevated blood pressure or whether the Veteran has chronic hypertensive vascular disease.  As there are conflicting statements in the record by the VA physicians, the Board seeks an additional opinion, with clear, fully-stated rationale, as to whether the Veteran's intermittent scrotal pain episodes with "racing heart" do cause blood pressure spikes, and if so, why the spikes are not considered in medial terms to be aggravation of the vascular disease beyond its normal progression.  Finally, a medical opinion is required to address whether the Veteran's low testosterone is a chronic complication of service-connected epididymitis and if so, whether the symptom or the associated medication causes weight gain that aggravates the underlying vascular disease beyond the normal progression in this Veteran's case.  

Prior to obtaining further medical opinion is this appeal, to ensure that all due process requirements are met, and the record is complete, the RO should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records. 

In June 2013, the Veteran testified that he has been receiving VA medical care and had an appointment in June 2013 for the disabilities at issue.  Because such records, if obtained, might contain information bearing on the Veteran's appeal, efforts should be made to procure them.  The agency of original jurisdiction last associated with the Veteran's claims file records of his treatment at the VA Pacific Islands Health Care System on May 26, 2011.  On remand, efforts should be made to obtain records of any relevant VA treatment he may have undergone since that time, in order to ensure that his claim is adjudicated on the basis of an evidentiary record that is as complete as possible.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA is charged with constructive notice of medical evidence in its possession).

Also, an August 2008 VA examiner noted that the Veteran is in receipt of unspecified disability benefits from the Social Security Administration (SSA).  Thus far, it does not appear that any attempt has been made to obtain a complete copy of the medical records underlying the SSA's award.  Because the records from SSA could contain information pertinent to the issue on appeal, efforts should be made to procure them.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).

The RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claim on appeal, explaining that that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2013) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  The RO should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any pertinent, outstanding private records. 

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2013).  

The actions identified herein are consistent with the duties imposed by the Veterans Claim Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.  

Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain from the VA Pacific Islands Health Care System all outstanding pertinent records of evaluation and/or treatment of the Veteran's service-connected epididymitis and hypertension dated from May 2011 to the present.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Request from SSA a copy of its determination on the Veteran's claim for disability benefits, as well as copies of all medical records underlying its determination.  In requesting these records, follow the current procedures of 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

3.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any pertinent, outstanding private records. 

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

4.  If the Veteran responds, assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.  

4.  After all records and/or responses from each contacted entity are associated with the claims file, arrange for the Veteran to undergo VA internal medicine examination, by an appropriate physician, at a VA medical ff.  The entire claims file, to include a complete copy of this REMAN, and copies of all relevant Virtual VA records, must be made available to the physician designated to examine the appellant, and the report of examination should include discussion of the Veteran's documented history and assertions.  

All indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The physician should clearly identify all current disability(ies) of the vascular system.  In this regard, he or she should specifically indicate whether the Veteran's diagnosis of hypertension represents only idiopathic symptoms of elevated blood pressure or whether the Veteran has chronic hypertensive vascular disease.

Then, the physician should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability (a) was caused or (b) is or has been aggravated (increased in severity beyond the normal progression) by service-connected chronic epididymitis.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation. 

In rendering the requested opinions, the physician must explain whether the Veteran's episodic acute scrotal pain and "racing heart" raises blood pressure in excess that associated with chronic vascular hypertension and why the spikes are or are not considered in medial terms to be aggravation of the vascular disease beyond its normal progression.

The physician should also address whether the Veteran's low testosterone is a chronic complication of service-connected epididymitis and if so, whether the symptom or the associated medication causes weight gain that aggravates the underlying vascular disease beyond the normal progression

The examiner should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

6.  After completing the requested actions, and any other development and/or notification action deemed necessary, readjudicate the claim on appeal in light of all pertinent evidence and legal authority.

7.  If the claim remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them an appropriate period of time for response before the 
claims file is returned to the Board.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).

